Exhibit 10.02

SYMANTEC CORPORATION

PERFORMANCE CONTINGENT STOCK UNIT

AWARD AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates.

B. The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Contingent Stock Unit Award
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Contingent Stock Units (each, a “PCSU”).

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in Appendix A or B attached hereto. All undefined terms shall have the
meaning assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Performance Contingent Stock Units. The Company hereby awards to the
Participant PCSUs under the Plan. Each PCSU represents the right to receive one
share of Common Stock (each, a “Share”) upon vesting based on achievement of the
stock price performance objectives set forth in Appendix B hereto, subject to
the provisions of this Agreement (including any Appendices hereto). The number
of Shares subject to this Award, the applicable vesting schedule for the PCSUs
and the underlying Shares, the dates on which those vested Shares shall be
issued to Participant and the remaining terms and conditions governing this
Award shall be as set forth in this Agreement (including any Appendices hereto).

AWARD SUMMARY

 

Award Date and Number of Shares Subject to Award:   As set forth in the Notice
of Grant of Award (the “Notice of Grant”). For the avoidance of doubt, the
number of PCSUs granted is 450,000, as set forth in the Notice of Grant, to
Steven Bennett on September 10, 2012. Vesting Schedule:   The Shares shall vest
pursuant to the schedule set forth on Appendix B hereto. Issuance Schedule   The
Shares in which the Participant vests (the “Vested Shares”) shall be issuable as
set forth in Paragraph 6. However, the actual number of Vested Shares to be
issued will be subject to the provisions of Paragraph 7 (pursuant to which the
applicable taxes are to be collected).

2. Limited Transferability. This Award, and any interest therein, is not
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, other than by will or by the laws of
descent and distribution or as consistent with this Agreement and the Plan.



--------------------------------------------------------------------------------

3. Cessation of Service. Subject to the provisions of Appendix B hereto, should
the Participant’s active service as an employee, director, consultant,
independent contractor or advisor to the Company or a Parent, Subsidiary or an
Affiliate of the Company be Terminated for any reason (whether or not in breach
of local labor laws) prior to vesting in one or more Shares subject to this
Award, then, upon such Termination, the PCSUs covering such unvested Shares will
be immediately cancelled, the Participant shall cease to have any right or
entitlement to receive any Shares under those cancelled PCSUs and the
Participant’s right to receive PCSUs and vest under the Plan, if any, will
terminate effective as of the date that the Participant is no longer actively
providing service. Notwithstanding the foregoing, in no event will the
Participant’s service be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
period pursuant to local law). For purposes of service, transfer of employment
between the Company and any Subsidiary or Affiliate shall not constitute
Termination of Service. The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively providing service for
purposes of the Plan.

4. Corporate Transaction.

a. In the event of a Corporate Transaction, any or all outstanding PCSUs subject
to this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation (if any) may substitute
an equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the PCSUs). For purposes of this Section 4, assumed,
converted or replaced means if, following the Corporate Transaction, the PCSU
confers on the Participant the right to receive for each Share subject to the
PCSU immediately prior to the Corporate Transaction the consideration received
in the Corporate Transaction by holders of Shares held on the date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration that is chosen by a majority of the holders of outstanding
Shares); provided, that if such consideration is not solely common stock of the
successor corporation or its parent, then the consideration received upon
settlement of the PCSU may be solely common stock of the successor corporation
or its parent equal in value to the per share consideration received by holders
of Shares in the Corporate Transaction.

b. In the event such successor corporation (if any) fails to assume this Award
or substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant
to a Corporate Transaction, then this Award will vest as to one hundred percent
(100%) of the then Shares subject to this Award immediately prior to the
consummation of the Corporate Transaction and upon consummation of the Corporate
Transaction shall expire.

c. Any action taken pursuant to clauses (a) or (b) above must either
(i) preserve the exemption of these PCSUs from Section 409A of the Code or
(ii) comply with Section 409A of the Code.

d. This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

5. Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

 

2



--------------------------------------------------------------------------------

6. Issuance of Shares of Common Stock.

a. As soon as practicable following the applicable vesting date of any portion
of the PCSU (including the date (if any) on which vesting of any portion of this
PCSU accelerates), the Company shall issue to, or on behalf of, the Participant
a certificate (which may be in electronic form) for the applicable number of
Vested Shares, subject, however, to the provisions of Paragraph 7 pursuant to
which the applicable taxes are to be collected. In no event shall the date of
settlement (meaning the date that Vested Shares are issued) be later than two
and one half (2 1/2) months after the later of (i) the end of the Company’s
fiscal year in which the applicable vesting date occurs or (ii) the end of the
calendar year in which the applicable vesting date occurs.

b. If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any PCSUs that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those PSCUs is exempt from Section 409A of the Code.

c. In no event shall fractional Shares be issued.

d. The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the PCSUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the Tax Obligations (as defined below).

7. Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company and/or any Affiliate (the “Tax Obligations”) that
arise in connection with this Award; provided that absent an agreement to the
contrary between the parties hereto, the withholding method provided for in
alternative 3 below of this Section shall apply. The satisfaction of the Tax
Obligations shall occur at the time the Participant receives a distribution of
Shares or other property pursuant to this Award, or at any time prior to such
time or thereafter as reasonably requested by the Company and/or any Affiliate
in accordance with applicable law. The Participant hereby authorizes the Company
and/or any Affiliate, at its sole discretion and subject to any limitations
under applicable law, to satisfy any such Tax Obligations by any of the
following methods: (1) in the event the PCSU is to be settled in part in cash
rather than settled in full in Shares, withholding from the cash to be
distributed to the Participant in settlement of this Award, (2) permitting the
Participant to enter into a “same day sale” commitment with a broker-dealer that
is a member of the Financial Industry Regulatory Authority (a “FINRA Dealer”)
whereby the Participant irrevocably elects to sell a portion of the Shares to be
delivered under the Award to satisfy the applicable Tax Obligations and whereby
the FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
proceeds necessary to satisfy the Tax Obligations directly to the Company and/or
its Affiliates, and (3) withholding Shares that are otherwise to be issued and
delivered to the Participant under this Award in satisfaction of the Tax
Obligations; provided, however, that the amount of the Shares so withheld
pursuant to alternative (3) shall not exceed the amount necessary to satisfy the
required Tax Obligations using the minimum statutory withholding rates that are
applicable to this kind of income. In addition, to the extent this Award is not
settled in cash, the Company is authorized to satisfy any Tax Obligations by
withholding for the Tax Obligations from

 

3



--------------------------------------------------------------------------------

wages and other cash compensation payable to the Participant or by causing the
Participant to tender a cash payment to the Company if the Committee determines
in good faith at the time the Tax Obligations arises that withholding pursuant
to the foregoing alternatives (2) and (3) above are not in the best interest of
the Company or the Participant. In the event the Tax Obligations arise prior to
the delivery to the Participant of Shares or it is determined after the delivery
of Shares or other property that the amount of the Tax Obligations was greater
than the amount withheld by the Company and/or any Affiliate, the Participant
shall indemnify and hold the Company and/or its Affiliates harmless from any
failure by the Company and/or any Affiliate to withhold the proper amount. The
Company may refuse to deliver the Shares if the Participant fails to comply with
the Participant’s obligations in connection with the Tax Obligations as
described in this Paragraph 7.

8. Compliance with Laws and Regulations.

a. The issuance of shares of Common Stock pursuant to the PCSU shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.

b. The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.

9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.

10. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

11. Construction. This Agreement and the Notice of Grant evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. In the event of any conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall apply. All decisions
of the Committee with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in the PCSU.

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

4



--------------------------------------------------------------------------------

13. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, PCSUs granted under
the Plan or future PCSUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require me to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on this 21st date
of August, 2012.

 

SYMANTEC CORPORATION By:    /S/ SCOTT C. TAYLOR Name:  

Scott C. Taylor

Title:  

Executive Vice President, General Counsel & Secretary

Address:  

350 Ellis Street

 

Mountain View, CA 94043

 

PARTICIPANT – STEPHEN M. BENNETT Signature:   /S/ STEPHEN M. BENNETT Address:  

350 Ellis Street

 

Mountain View, CA 94043

 

6



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

1. Agreement shall mean this Performance Contingent Stock Unit Award Agreement,
including all appendices hereto.

2. Award shall mean the award of PCSUs made to the Participant pursuant to the
terms of this Agreement.

3. Award Date shall mean the date the PCSUs are granted to Participant pursuant
to the Agreement and shall be the date indicated in the Notice of Grant.

4. Code shall mean the Internal Revenue Code of 1986, as amended.

5. Committee shall mean the Compensation Committee of the Company Board of
Directors.

6. Corporate Transaction shall mean

 

  (a) a dissolution or liquidation of the Company,

 

  (b) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the Awards granted under the
Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all Participants),

 

  (c) a merger in which the Company is the surviving corporation but after which
the stockholders of the Company (other than any stockholder which merges (or
which owns or controls another corporation which merges) with the Company in
such merger) cease to own their shares or other equity interests in the Company,

 

  (d) the sale of substantially all of the assets of the Company, or

 

  (e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company
from or by the stockholders of the Company).

7. Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.

8. Notice of Grant shall mean such notice as provided by the Stock
Administration Department of the Company, or such other applicable department of
the Company, providing Participant with notice of the issuance of a PCSU
pursuant to the Plan and terms of this Agreement.



--------------------------------------------------------------------------------

9. Participant shall mean the person named in the Notice of Grant relating to
the PCSUs covered by this Agreement.

10. Plan shall mean the Company’s 2004 Equity Incentive Plan, as the same may be
amended from time to time.



--------------------------------------------------------------------------------

APPENDIX B

VESTING SCHEDULE

The PCSUs shall vest based on the metrics set forth below. Terms not otherwise
defined the Agreement or the Notice of Grant shall have the meaning ascribed to
them in the Plan.

1. Vesting Schedule

Subject to Participant being employed on the day the PCSUs vest pursuant to the
performance metrics set forth below, the PCSUs shall vest in accordance with the
following schedule:

Upon certification by the Committee at the end of each applicable Company Fiscal
Quarter (which certification shall occur not later than the first
regularly-scheduled meeting of the Committee during the Company Fiscal quarter
immediately following the most recently completed Company Fiscal Quarter) that
the Closing Average Price for the applicable Company Fiscal Quarter is at or
above $18.00; $20.00 or $22.00 (each, a “Price Threshold”), then 150,000 of the
total Shares subject to the PCSU (the “Shares”) shall vest upon the Company’s
first achievement of the lowest Price Threshold, 300,000 of the Shares shall
vest upon the Company’s first achievement of the middle Price Threshold, and all
of the remaining unvested Shares shall vest upon the Company’s first achievement
of the highest Price Threshold, in each case as calculated at the end of each
Company Fiscal Quarter during the Vesting Window and less any Shares that vested
upon the achievement of a Price Threshold in a Company Fiscal Quarter prior to
the Company Fiscal Quarter in which the achievement is measured. For example, if
the Company achieved the lowest Price Threshold for the first time with respect
to the third quarter of fiscal year 2013 and achieves the middle Price Threshold
for the first time with respect to the first quarter of fiscal 2014, then an
additional 150,000 of the Shares shall vest as a result of achievement of the
middle Price Threshold, it being understood that the Participant vested into
150,000 of the Shares with respect to the third quarter of fiscal year 2013.

In the event the Closing Average Price of $18.00; $20.00 and $22.00 is not
achieved during the Vesting Window, then all Shares subject to the PCSU shall be
forfeited.

2. Vesting Acceleration

In the event Participant’s employment is terminated by the Company without Cause
(as such term is defined in Participant’s employment agreement with the Company
dated August 21, 2012 (the “Employment Agreement”)) or Participant terminates
employment with the Company for Good Reason (as such term is defined in the
Employment Agreement) during the Vesting Window and prior to the date on which
all of the Shares have vested, then 225,000 (or , if less than 225,000, the full
number of unvested Shares then remaining) of the Shares shall vest in addition
to any Shares that have previously vested, and any remaining unvested Shares
subject to the PCSU shall be forfeited.

In the event of the death or Disability (as defined in the Employment Agreement)
of Participant during the Vesting Window, 100% of the then unvested Shares
subject to the PCSU shall vest.

If Participant suffers a termination of employment as set forth in Section 1 of
the Company’s Executive Retention Plan (as amended and restated on April 30,
2012) (the “Retention Plan”), then the vesting of the Shares subject to the PCSU
shall be as set forth in the Retention Plan.



--------------------------------------------------------------------------------

3. Definitions

“Closing Average Price” means the twenty-(20) day trailing average of the
closing price per share of Company Common Stock for the period ending of the
last day of each Company Fiscal Quarter during the Vesting Window.

“Vesting Window” means the three-year period commencing on March 31, 2012 and
ending on April 3, 2015.

“Company Fiscal Quarter” means the first, second, third and fourth quarter, as
the case may be, of the applicable fiscal year of the Company.



--------------------------------------------------------------------------------

APPENDIX C

ADDITIONAL PROVISIONS

1. Nature of the Grant. In signing this Agreement, the Participant acknowledges
that:

a. the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Agreement;

b. the grant of PCSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PCSUs, or benefits in
lieu of PCSUs even if PCSUs have been awarded repeatedly in the past;

c. all decisions with respect to future grants of PCSUs, if any, will be at the
sole discretion of the Company;

d. the Participant’s participation in the Plan is voluntary;

e. the Participant’s participation in the Plan will not create a right to
further employment with the Company or the Participant’s actual employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate Participant’s service at any time with or without cause;

f. PCSUs are an extraordinary item that do not constitute compensation of any
kind for services of any kind rendered to the Company or to the Employer, and
PCSUs are outside the scope of the Participant’s employment contract, if any;

g. PCSUs are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

h. in the event that Participant is not an employee of the Company, the grant of
PCSUs will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the grant of PCSUs will not be interpreted to
form an employment contract with the Employer or any Subsidiary or Affiliate of
the Company;

i. the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

j. if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of PCSUs may increase or decrease in value; and

k. in consideration of the grant of PCSUs, no claim or entitlement to
compensation or damages arises from termination of the PCSUs or diminution in
value of the PCSUs or Shares received upon vesting of PCSUs resulting from
Termination of the Participant’s service by the Company or the Employer (for any
reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if,



--------------------------------------------------------------------------------

notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Participant
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

2. Data Privacy Notice and Consent.

a. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Employer, the Company, its Parent, its Subsidiaries and its Affiliates for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

b. The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
PCSUs or any other entitlement to shares of Common Stock awarded, canceled,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).

c. The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Participant’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker, escrow agent or other third party with whom the Shares received upon
vesting of the PCSUs may be deposited. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
his or her participation in the Plan. The Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusal or withdrawal of consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.

3. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.